DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
The new examiner of record, Ali Saeed acknowledges receipt of remarks filed on 6/1/2022. Claims 1-3 and 5-6 filed on 6/1/2022 are pending in the application. Claims 1 and 2 have been amended. Claims 4 has been newly canceled. Accordingly, claims 1-3 and 5-6 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Note: This is a second non-final office action, that is prompted by applicant’s arguments regarding KR20150062590 reference not teaching soaking hair in the aqueous treatment composition at a temperature from 15 to 40 C and a further consideration of the instant claims, applicant’s disclosure and the prior art.

Withdrawn Objections/Rejections
Applicant’s arguments, filed 6/1/2022, with respect to the 112b rejection of claim 2 have been fully considered and are persuasive. The previous 112b rejection of claim 2 has been withdrawn because applicant have amended claim 2 such that it no longer presents indefiniteness issues. 
Applicant’s arguments, filed 6/1/2022, with respect to the 103 rejection of claim 4 over Minus in view of Corbett, Yu, CHEBI and further in view of KR20150062590 have been fully considered and are persuasive. The previous 103 rejection of claim 4 has been withdrawn because applicant have cancelled claim 4 and incorporated the limitations of claim 4 into claim 1, and also KR20150062590 does not teaching soaking hair in the aqueous treatment composition at a temperature from 15 to 40 C.  
Applicant’s arguments, filed 6/1/2022, with respect to the double patenting rejection over copending Application No. 17/051,233 have been fully considered and are persuasive. The double patenting rejection has been withdrawn because applicant have filed a terminal disclaimer.  
The terminal disclaimer filed on 6/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/051,233 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

New/Maintained Claim Objection(s)/Rejection(s)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Minus (US 2017/0079897) in view of The Corbett Publication (1976, JSDC), and Yu et al. (US 6,159,485) and CHEBI:17752-N6-acetyl-L-lysine (2016, CHEBI). 
Applicant’s invention
Applicant claims a method of strengthening the fibres of bleached hair, the method comprising the sequential steps of: (i) washing the fibres of the bleached hair; (ii) soaking the washed hair in an aqueous treatment composition, and (iii) drying the soaked hair; wherein the aqueous treatment composition comprises at least 1% N-acetyl lysine by weight based on the total weight of the composition. Applicant claims the hair is soaked in the aqueous treatment composition at a temperature from 15 to 40°C. 

Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	Minus teaches formulations comprising amino acids for hair application. The formulations are used for a wide range of hair treatments (Abstract). Minus teaches follicle stimulating amino acids include L-lysine and N-acetyl cysteine (page 3, paragraph 30). Minus teaches the follicle stimulating amino acids L-lysine is 1-50 parts of the composition (page 3, paragraph 27).
Minus teaches “injured” or “damaged” hair may be used interchangeably and refer to hair strands that are reduced in strength and/or length due to prolonged and/or repeated exposure to chemical dyes and/or heat. Injured hair refers to hair that has been damaged by heat treatments such as perming and straightening and mechanical damage due to sub-optimal handling of hair (page 2, paragraph 18).
 	Minus teaches in example 1 the composition for hair application contain: N-acetyl cysteine and L-lysine and deionized or distilled water (page 4, paragraph 37). 
Regarding claim 1, Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry (page 4, paragraph 48). Further, since Minus teaches the composition is applied to wet hair and allowed to dry, the reference inherently teaches hair treatment under room temperature (which is generally at 25°C), which falls within the claimed temperature of 15 to 40°C. In addition, Minus teaches “emulsion was allowed to cool at room temperature” [0039], so the treatment composition is at room temperature when used and allowed to dry. 
Regarding claim 5, Minus teaches in another embodiment, hair is washed thoroughly, the composition is applied to hair and a plastic cap is placed on the hair. The processed hair is dried using a hair drier for 30-60 minutes at medium heat and left to process for 30-45 minutes (soaked for a period ranging from 3 to 45 minutes). 

Difference between the prior art and the claims 
(MPEP 2141.02)
	Minus does not specifically disclose fibres of bleached hair, the aqueous treatment composition comprises at least 1% N-acetyl lysine, the N-acetyl lysine is used at a level ranging from 1.5 to 2.5% by weight based on the total weight of the composition. It is for this reason The Corbett Publication, Yu et al. and CHEBI:17752 are added as secondary references.
 	The Corbett Publication teaches the aim of bleaching is to selectively decolourize the natural pigment(s), with minimal damage to the keratin matrix. Hydrogen peroxide or its adducts such as urea peroxide or melanin peroxide, remain the only satisfactory bleaching agents for use on human hair (page 289, col. 1, paragraph 2). The Corbett Publication teaches bleaching products are generally left on the hair for a long period and have been said to produce a higher damage/bleaching ratio than do alkaline system (page 289, col. 1, paragraph 2). The Corbett Publication teaches an important finding is that while hydrogen peroxide was the only oxidizing agent tested that was capable of solubilizing the melanin granules even though it was not the most effective agent for bleaching. Sodium hypochlorite, peracetic acid and potassium permanganate were all more effective in this respect (page 289, col. 2, paragraph 5).
	Yu et al. teach compositions comprising N-acetyl compounds useful to alleviate or improve various cosmetic conditions and dermatological disorders, including changes or damages to hair (Abstract). Yu et al. teach the N-acetylamino acids include N-acetyl-cysteine and N-acetyl lysine (col. 22, lines 56-59, claim 6; col. 24, lines 30-32, claim 10; col. 26, lines 10-12, claim 12).
Regarding claim 2, Yu et al. teach N-acetylamino acids include N-acetyl-lysine. 
Regarding claim 3, Yu et al. teach the total concentration of more than one N-acetyl compound ranges from 1% to 2% or 2% to 3% (col. 10, lines 16-27). Yu et al. teach in example 22 a composition comprising 2% N-acetyl-L-lysine on an oily scalp. The composition was applied to the affected area of the scalp and the area was dried with warm air to remove excess solvents (col. 18, lines 54-63).
Regarding claim 2, CHEBI:17752-N6-acetyl-L-lysine teaches acetyllysine (or acetylated lysine) is an acetyl-derivative of the amino acid lysine. There are multiple forms of acetyllysine-this article refers to N-ε-acetyl-L-lysine. The other form is N-α-acetyl-L-lysine (page 1, first full paragraph). 


Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Minus, The Corbett Publication,  Yu et al., and CHEBI:17752-N6-acetyl-L-lysine and use N-acetyl lysine and the isomeric form of N-α-acetyl-L-lysine in the methods taught by Minus. Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry. Minus teaches in example 1 the composition for hair application contain: N-acetyl cysteine and L-lysine and deionized or distilled water. One of ordinary skill in the art would have been motivated to use N-acetyl lysine in the compositions taught by Minus based on the teachings of Yu et al. Yu et al. teach that N-acetyl lysine is effective in hair treatment compositions. In addition, Yu et al. teach that N-acetyl cysteine and N-acetyl lysine are functionally equivalent N-acetylamino acids.  As such, it would have been prima facie obvious to use any functionally equivalent N-acetylamino acids such as N-acetyl lysine since the prior art establishes that N-acetyl cysteine and N-acetyl lysine are functional equivalents.
Likewise, one of ordinary skill in the art would have been motivated to use the N-α-acetyl-L-lysine isomeric form of N-acetyl lysine as there are only 2 isomers of N-acetyl lysine. As there are only 2 isomers, N-α-acetyl-L-lysine and N-ε-acetyl-L-lysine, it would have been obvious to one of ordinary skill in the art to use routine experimentation and optimization to determine the isomeric form that would have the optimal hair strengthening results. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
	Regarding the limitation of washing the “fibres of bleached” hair, Minus teaches  “injured” or “damaged” hair may be used interchangeably and refer to hair strands that are reduced in strength and/or length due to prolonged and/or repeated exposure to chemical dyes and/or heat. Injured hair refers to hair that has been damaged by heat treatments such as perming and straightening and mechanical damage due to sub-optimal handling of hair. It would have been obvious to one of ordinary skill in the art that since Minus teaches a method for preventing, reducing or alleviating hair breakage, hair shedding or a combination thereof, the method comprising applying on the hair an effective amount of the composition of claim 1, wherein the hair is injured, damaged, dry, brittle, healthy or a combination thereof, injured or damaged hair is due to exposure to chemical dyes and damage caused by heat treatments such as perming. It would have been obvious to one ordinary skill in the art that hair that has been exposed to chemical dyes and perming is oxidative treated hair. This is also evidenced by Applicant’s definition of “oxidative treatments” for human hair which are dyeing or perming. See page 7, lines 5-8 of the original specification. The Corbett Publication teaches bleaching is to selectively decolourize the natural pigment(s). Hydrogen peroxide or its adducts such as urea peroxide or melanin peroxide, remain the only satisfactory bleaching agents for use on human hair. The Corbett Publication further teaches bleaching products are generally left on the hair for a long period and have been said to produce a higher damage/bleaching ratio than do alkaline. As such, based on the teachings of the Corbett Publication, it would have been obvious to one of ordinary skill in the art that bleaching hair, which is oxidatively treated hair, causes damage to the hair. Thus, one of ordinary skill in the art would have been motivated to use the methods taught by Minus to also strengthen bleached hair, without evidence to the contrary. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Minus, The Corbett Publication and Yu et al. and use 1.5%-2.5% of the N-acetyl lysine in the composition. Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry. Minus teaches in example 1 the composition for hair application contain: N-acetyl cysteine and L-lysine and deionized or distilled water. One of ordinary skill in the art would have been motivated to use 1.5%-2.5% of N-acetyl-L-lysine in the composition because Yu et al. teach that N-acetyl-L-lysine, which is functionally equivalent to N-acetyl cysteine, is used in a concentration from 1% to 2% or 2% to 3%. Yu et al. teach that 2% of N-acetyl-L-lysine in a hair treatment composition is effective. One of ordinary skill in the art would have been motivated to use concentrations of N-acetyl-L-lysine that are known in the prior art to provide effective hair compositions, with a reasonable expectation of success.
Regarding the limitation of claim 6, wherein the hair is dried or allowed to dry without rinsing the aqueous treatment composition from the hair, Minus teaches the composition comprising N-acetyl cysteine and L-lysine is used in various methods of application. Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry (page 4, paragraph 48). Based on this disclosure of Minus, Minus teaches the hair is allowed to dry after the composition is applied and does not require rinsing the treatment composition. Further, one of ordinary skill in the art would have been motivated to modify the method steps of the application of the composition, as a matter of experimentation and optimization. Yu et al. teach a method of application of the N-acetyl-L-lysine is applied and the area is dried with warm air to remove excess solvent. Yu et al. does not teach the N-acetyl-L-lysine is rinsed from the hair. As such, one of ordinary skill in the art would have been motivated to modify the teachings of Minus with other prior art teachings, such as Yu et al., to optimize the effectiveness of the composition on the hair. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
With respect to the 103 rejections, Applicant argued that the KR20150062590 reference does not teach soaking hair in the aqueous treatment composition at a temperature from 15 to 40 C. 
In response, the 103 rejection above does not utilize the KR20150062590 reference for the limitation wherein the bleached hair is soaked in the aqueous treatment composition at a temperature from 15 to 40 C. The examiner argues that Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry (page 4, paragraph 48). Further, since Minus teaches the composition is applied to wet hair and allowed to dry, the reference inherently teaches hair treatment under room temperature (which is generally at 25°C), which falls within the claimed temperature of 15 to 40°C. In addition, Minus teaches “emulsion was allowed to cool at room temperature” [0039], so the treatment composition is at room temperature when used and allowed to dry.
Applicant also argued that none of the art of record discloses or suggests a method wherein at the end of the soaking period, the bleached hair is dried or allowed to dry without rinsing the aqueous treatment composition form the bleached hair. 
In response, Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry (page 4, paragraph 48). Based on this disclosure of Minus, Minus teaches the hair is allowed to dry after the composition is applied and does not require rinsing the treatment composition. Further, one of ordinary skill in the art would have been motivated to modify the method steps of the application of the composition, as a matter of experimentation and optimization. Yu et al. teach a method of application of the N-acetyl-L-lysine is applied and the area is dried with warm air to remove excess solvent. Yu et al. does not teach the N-acetyl-L-lysine is rinsed from the hair. As such, one of ordinary skill in the art would have been motivated to modify the teachings of Minus with other prior art teachings, such as Yu et al., to optimize the effectiveness of the composition on the hair. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Conclusion
This is a non-final office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616